     Case 2:16-cv-02913-GHW Document 141 Filed 10/26/20 Page 1 of 1


 1

 2
                                                                        JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11    VALERIE STACKER, et al.,               Case No. 2:16-cv-2913-GHW

12                      Plaintiffs,

13         v.                                  JUDGMENT

14    J. JOHNSON, et al.,
15                      Defendants.
16

17

18        The Court grants Defendants’ motion for partial summary judgment with
19 respect to Plaintiffs’ Section 1983 claim and declines supplemental jurisdiction

20 over their only remaining state claim.

21        IT IS SO ORDERED.
22
     Dated: October 26, 2020
23

24                                          _________________________________
25
                                            HON. GEORGE H. WU,
                                            UNITED STATES DISTRICT JUDGE
26

27

28
